Case 2:18-cv-01269-JLS-JCG Document 130 Filed 01/04/19 Page 1 of 5 Page ID #:3543



    1 Jeffrey B. Isaacs, Esq., SBN 117104
      Jerome H. Friedberg, Esq., SBN 125663
    2 Paige Shen, Esq., SBN 162122
      Robert Gookin, Esq., SBN 251601
    3 ISAACS | FRIEDBERG LLP
      555 S. Flower Street, Suite 4250
    4 Los Angeles, California 90071
      Telephone: (213) 929-5534
    5 Facsimile: (213) 955-5794
      Email:     jisaacs@ifcounsel.com
    6            jfriedberg@ifcounsel.com
                 pshen@ifcounsel.com
    7            rgookin@ifcounsel.com
    8 Attorneys for Plaintiffs STM Atlantic N.V.,
      STM Group, Inc., Emil Youssefzadeh and Umar Javed
    9
   10                             UNITED STATES DISTRICT COURT
   11                           CENTRAL DISTRICT OF CALIFORNIA
   12 STM ATLANTIC N.V., et al.,                  Case No. 2:18-cv-01269-JLS-JCG
   13                    Plaintiffs,              Assigned to Hon. Josephine L. Staton
   14              vs.                            PLAINTIFFS’ EX PARTE
                                                  APPLICATION TO SEAL
   15 DONG YIN DEVELOPMENT                        DOCKET NO. 128-1;
      (HOLDINGS) LIMITED, et al.,                 MEMORANDUM OF POINTS
   16                                             AND AUTHORITIES IN SUPPORT
               Defendants.                        THEREOF
   17
                                                  [Filed concurrently with Declaration of
   18                                             Jerome H. Friedberg; and
                                                  [Proposed] Order]
   19
   20                                             Complaint Filed:   Feb. 15, 2018
                                                  FAC Filed:         Feb. 25, 2018
   21                                             SAC Filed:         Aug. 14, 2018
                                                  Trial Date:        None Set
   22
   23
   24
   25
   26
   27
   28

                PLAINTIFFS’ EX PARTE APPLICATION TO SEAL DOCKET NO. 128-1;
               MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
        278875.4
Case 2:18-cv-01269-JLS-JCG Document 130 Filed 01/04/19 Page 2 of 5 Page ID #:3544



    1                                  EX PARTE APPLICATION
    2              TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
    3 RECORD:
    4              PLEASE TAKE NOTICE that Plaintiffs STM Atlantic N.V., STM
    5 Group, Inc., Emil Youssefzadeh and Umar Javed (collectively, “Plaintiffs”) hereby
    6 request that this Court seal the Declaration of Umar Javed in Support of Ex Parte
    7 Application for Leave to File Sur-reply and [Proposed] Sur-reply in Opposition to
    8 Defendant Milbank, Tweed, Hadley & McCloy LLP’s Motion to Dismiss Second
    9 Amended Complaint Based on Recent Developments (the “Declaration”), filed on
   10 January 4, 2019. Dkt. No. 128-1. Plaintiffs inadvertently included an arguably
   11 attorney-client privileged document as Exhibit B to the Declaration. The Court has
   12 provisionally sealed Docket No. 128-1 to allow Plaintiffs to file this application.1
   13              This Application is based upon this Ex Parte Application; the accompanying
   14 Memorandum of Points and Authorities; the Declaration Jerome H. Friedberg and
   15 such further argument, evidence and authorities as may be presented in support of
   16 this Application.
   17              Pursuant to Local Rule 7-19.1, on January 4, 2019, counsel for Plaintiffs
   18 provided ex parte notice to Defendants to advise them that they would be filing this
   19 Ex Parte Application and of its substance. Declaration of Jerome H. Friedberg
   20 (“Friedberg Decl.”), ¶ 5, Exh. A. GIP-Cayman has indicated that it does not object
   21 to the requested relief. Id., ¶ 5.
   22 DATED: January 4, 2019                        ISAACS | FRIEDBERG LLP
   23
   24                                                 /s/ Jerome H. Friedberg
                                                    Jeffrey B. Isaacs, Esq.
   25                                               Jerome H. Friedberg, Esq.
                                                    Robert Gookin, Esq.
   26                                               Attorneys for Plaintiffs STM Atlantic N.V.,
                                                    STM Group, Inc., Emil Youssefzadeh and
   27                                               Umar Javed
   28   1
            Plaintiffs are also filing a corrected declaration.
                                                       2
                 PLAINTIFFS’ EX PARTE APPLICATION TO SEAL DOCKET NO. 128-1;
                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
        278875.4
Case 2:18-cv-01269-JLS-JCG Document 130 Filed 01/04/19 Page 3 of 5 Page ID #:3545



    1                    MEMORANDUM OF POINTS AND AUTHORITIES
    2                                    I.    INTRODUCTION.
    3              On January 4, 2019, Plaintiffs STM Atlantic N.V., STM Group, Inc., Emil
    4 Youssefzadeh and Umar Javed (collectively, “Plaintiffs”) filed the Declaration of
    5 Umar Javed (the “Declaration”) in support of their Ex Parte Application for Leave
    6 to File Sur-reply and [Proposed] Sur-reply in Opposition to Defendant Milbank,
    7 Tweed, Hadley & McCloy LLP’s Motion to Dismiss. Dkt. No. 128-1. Plaintiffs
    8 inadvertently included an arguably attorney-client privileged document as an
    9 exhibit to the Declaration (“Exhibit B”). Declaration of Jerome H. Friedberg
   10 (“Friedberg Decl.”), ¶ 3. After Plaintiffs’ counsel promptly contacted the Clerk, the
   11 Court provisionally sealed Docket No. 128-1 to allow Plaintiffs’ to file this
   12 application. Id., ¶ 4.
   13                                  II.    LEGAL STANDARD.
   14              Despite the presumption in favor public access to court records,
   15 see Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210 (9th Cir. 2002)), “access to
   16 judicial records is not absolute.” Kamakana v. City & County of Honolulu, 447 F.3d
   17 1172, 1178 (9th Cir. 2006).
   18              Two standards govern sealing of court documents. Where judicial records
   19 are attached to a non-dispositive motion, “the usual presumption of the public right
   20 of access [to judicial records] is rebutted,” and only “a particularized showing of
   21 good cause” is required to seal documents. In re Midland Nat. Life Ins. Co. Annuity
   22 Sales Practices Litig., 686 F.3d 1115, 1119 (9th Cir. 2012). Otherwise, a party
   23 seeking to seal judicial records must show that “compelling reasons” outweigh “the
   24 public policies favoring disclosure.” Pintos v. Pacific Creditors Ass’n, 605 F.3d
   25 665, 677-78 (9th Cir. 2008). The release of confidential information may constitute
   26 “compelling reasons sufficient to outweigh the public’s interest in disclosure and
   27 justifying sealing court records.” Kamakana, 447 F.3d at 1179.
   28 //
                                                     3
                PLAINTIFFS’ EX PARTE APPLICATION TO SEAL DOCKET NO. 128-1;
               MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
        278875.4
Case 2:18-cv-01269-JLS-JCG Document 130 Filed 01/04/19 Page 4 of 5 Page ID #:3546



    1                      III.   DOCKET NO. 128-1 SHOULD BE SEALED.
    2              Because Docket No. 128-1 was filed in support of a non-dispositive matter,
    3 i.e., an ex-parte application seeking leave to file a sur-reply, the “good cause”
    4 standard for sealing documents applies to it. See In re Midland Nat’l Life Ins. Co.,
    5 686 F.3d at 1119 (document is non-dispositive if filed in support of motion that
    6 “would not have been a determination on the merits of any claim or defense”)
    7 (internal quotation marks omitted); Foltz v. State Farm Mut. Auto. Ins. Co., 331
    8 F.3d 1122, 1135 (9th Cir. 2003) (non-dispositive motions are “‘unrelated, or only
    9 tangentially related, to the underlying cause of action’”) (quoting Seattle Times Co.
   10 v. Rhinehart, 467 U.S. 20, 33 (1984)). Regardless of whether the “good cause” or
   11 “compelling reasons” standard applies, however, sufficient grounds justify sealing
   12 Docket No. 128-1.
   13              As detailed in the Friedberg Declaration, Exhibit B constitutes an arguably
   14 privileged communication between GIP and its counsel. Friedberg Decl., ¶ 3.
   15 Plaintiffs’ filing of Exhibit B was inadvertent. Id. Preserving the confidentiality of
   16 communications between attorney and client is fundamental to our legal system.
   17 See U.S. v. Christensen, 828 F.3d 763, 802 (9th Cir. 2015) (purpose of attorney-
   18 client privilege is to “encourage full and frank communication between attorney
   19 and their clients and thereby promote broader public interest”) (internal quotation
   20 marks omitted). Accordingly, the public has no legitimate interest in the substance
   21 of Exhibit B. Indeed, courts have routinely recognized that protecting attorney
   22 client-privileged information constitutes a “compelling reason” to seal documents.
   23 See In re Hewlett-Packart Co. Shareholder Derivative Litig., 716 Fed. Appx. 603,
   24 609 (9th Cir. 2017) (district court was within discretion in sealing records under
   25 “compelling reasons” standard where records included material protected by the
   26 attorney-client privilege); Scott v. Chappell, 547 Fed. Appx. 815, 816-17 (9th Cir.
   27 2013) (district court was within its discretion in sealing documents where
   28 information was subject to attorney-client privilege); Ervine v. Warden, 214 F.
                                               4
                PLAINTIFFS’ EX PARTE APPLICATION TO SEAL DOCKET NO. 128-1;
               MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
        278875.4
Case 2:18-cv-01269-JLS-JCG Document 130 Filed 01/04/19 Page 5 of 5 Page ID #:3547



    1 Supp. 3d 917, 921 (E.D. Cal. 2016) (protecting attorney-client privileged
    2 information was a compelling reason to seal exhibits).
    3              Because allowing Docket No. 128-1 in the public record would result in the
    4 release of a potentially attorney-client privileged document, both good cause and
    5 compelling reasons exist to seal it.
    6                                      IV.    CONCLUSION.
    7              For all of the foregoing reasons, Plaintiffs’ ex parte application to seal
    8 Docket No. 128-1 should be granted.
    9
   10 DATED: January 4, 2019                      ISAACS | FRIEDBERG LLP
   11
                                                         /s/ Jerome H. Friedberg
   12                                             Jeffrey B. Isaacs, Esq.
                                                  Jerome H. Friedberg, Esq.
   13                                             Robert Gookin, Esq.
   14                                             Attorneys for Plaintiffs STM Atlantic N.V., STM
                                                  Group, Inc., Emil Youssefzadeh and Umar
   15                                             Javed
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                       5
                PLAINTIFFS’ EX PARTE APPLICATION TO SEAL DOCKET NO. 128-1;
               MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
        278875.4
